DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
With Applicants’ previous election (see paragraph #2 of the Non-Final Rejection having notification date of April 29, 2022) Claims 1-13 remain pending and Claims 3 and 12-13 are withdrawn to a non-elected invention.  Applicants have not amended any of the claims in the claim suite.  Thus, Claims 1-2 and 4-11 are examined on the merits below in the U.S. National stage application.  
	 
Specification
The amendments to the title and Abstract are acceptable (p. 2 of Applicants’ reply).  

The disclosure is objected to because of the following informalities
		“silencer122” (¶ 0056, line 2) should be ‘silencer 122 [[
Appropriate correction is required.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US6220839 (Sheridan et al.; issued on April 24, 2001) (SHERIDAN).  
In reference to Claim 1, SHERIDAN discloses
		A scroll compressor (compressor 10, title, Abstract, Figs. 1-10), comprising:
			a scroll assembly comprising an orbiting scroll (orbiting scroll 58,
col. 3, line 22, Fig. 1) and a non-orbiting scroll (non-orbiting scroll member 70, col. 3, line 35), the orbiting scroll (58) and the non-orbiting scroll (70) comprising respectively an orbiting scroll profile and a non-orbiting scroll profile (the profiles of 58 and 70 are best seen in Fig. 1) and cooperating with each other to form a series of compression chambers (spaces between wraps 60 of the orbiting scroll 58 (col. 3, lines 44 and 45)
and wraps 72 of the fixed scroll 70, col. 3, lines 43 and 44, Fig. 1), and the scroll assembly (58 + 70, in combination) defining a gas outlet (discharge passage 74, col. 3, line 47, Fig. 1); and
			a silencing device (partition 22 + muffler 82, in combination, col. 2, line 63 and col. 4, lines 25-30, Figs. 1-5) arranged above the scroll assembly (58 + 70, in combination) and comprising a partition plate (partition 22, Figs. 1 and 4) and a silencer (muffler 82), the partition plate (22) being configured to divide an internal space of the scroll compressor (10) into a high-pressure chamber (discharge chamber 23 is a high pressure chamber located above 22 in Fig. 1, col. 2, lines 62 and 63) and a low-pressure chamber (intake 75 is located below 22 in Fig. 1, col. 3, lines 39-42), the partition plate (22) having a central through hole (the space defined by 22 and which 82 extends upward into, Fig. 1), the silencer (82) being arranged above the gas outlet (74), 
			wherein the silencer (82) is fixed to the central through hole (82 is attached to the scroll compressor in a manner that fixes the location of 82 within the central through hole) and is independent from the scroll assembly (muffler 82 is a structural element different and independent from the structural elements of 58 and 70 and which is located at a different area of scroll compressor 10 not bounded within the space occupied by the orbiting and non-orbiting scroll structures 58 and 70).
	In reference to Claim 4, SHERIDAN further discloses that the silencer (82, Figs. 1-5) comprises a cylindrical body with one or more silencing holes (84(s)) formed in the top wall of the cylindrical body (Figs. 1-5).  
	In reference to Claim 7, SHERIDAN also discloses that the top of the cylindrical body (of 82) comprises a plurality of silencing holes (84(s)) arranged in an annular form (Figs. 1-5).  
	In reference to Claim 9, SHERIDAN further discloses that the scroll compressor further comprises a reed valve (reed valve assembly 78, col. 3, lines 48-50, Fig. 4) arranged at the gas outlet (74), and the silencer (82) is arranged to align with the gas outlet (74) to reduce the operating noise of the reed valve (attenuate/eliminate operational noise generated by the scroll machine of which the operation of the reed valve is a kind of operational noise of the scroll machine, col. 1, lines 51-62).  
	In reference to Claim 10, SHERIDAN also discloses that the scroll assembly (includes non-orbiting scroll member 70) comprises a recess (internal space defined in the top portion of 70) provided on the side of the non-orbiting scroll (70) facing away from the orbiting scroll (58), and the scroll compressor (compressor 10, title, Abstract, Figs. 1-10) further comprises a floating seal ring (floating seal 71, col. 3, lines 39-42) assembly arranged in the recess to define a back pressure chamber (the space below 71 that is to the left of end of the lead line of reference numeral 70 in Fig. 1 that is in fluid communication with an intermediate pressure chamber).  

Claims 1-2, 4-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5800141 (Ceylan et al.; issued on September 1, 1998) (CEYLAN).  
In reference to Claim 1, CEYLAN discloses
		A scroll compressor (scroll compressor 10, Abstract, line 1 and col. 2, line 28, Figs. 1-4), comprising: 
			a scroll assembly comprising an orbiting scroll (orbiting scroll member 58, col. 2, line 61) and a non-orbiting scroll (non-orbiting scroll member 70, col. 3, line 44), the orbiting scroll (58) and the non-orbiting scroll (70) comprising respectively an orbiting scroll profile and a non-orbiting scroll profile (profile of 58 and 70 are seen in the cross-section of Fig. 1) and cooperating with each other to form a series of compression chambers (pressurized chambers between scroll wraps 60 and 72, col. 4, lines 34 and 35), and the scroll assembly defining a gas outlet (discharge passage 74, col. 3, line 16); and 
			a silencing device arranged above the scroll assembly (includes 58 and 70) and comprising a partition plate (transversely extending partition 22, col. 2, lines 32 and 33) and a silencer (annular seat portion 82, col. 3, lines 19-20 and 35), the partition plate (22) being configured to divide an internal space of the scroll compressor (10) into a high-pressure chamber (discharge muffler chamber 80, col. 3, line 19) and a low-pressure chamber (space at the end of the arrowhead of reference numeral 24 in Fig. 1), the partition plate (22) having a central through hole (a central hole defined in partition 22 into which annular seat portion 82 is fitted/received), the silencer (78) being arranged above the gas outlet (74, Fig. 1), 
			wherein the silencer (82) is fixed to the central through hole (the central hole defined in partition 22 into which annular seat portion 82 is fitted/received) and is independent from the scroll assembly (82 is a different, independent structure from the scroll assembly that includes 58 and 70).  
	In reference to Claim 2, CEYLAN further discloses that the silencer (82, Fig. 1) is fixed to the central through hole (the central hole defined in partition 22 into which seat portion 82 is fitted/received) by interference fit (82 is contactingly engaged with portions of 22 as shown in Fig. 1 which implies an interference fit between these two structures) so as to be fixed to the partition plate (22).
	In reference to Claim 4, CEYLAN also discloses that the silencer (82, Fig. 1) comprises a cylindrical body (annular seat portion 82, col. 3, lines 19 and 20) with one silencing hole formed in the top wall of the cylindrical body (a single hole is at upper portion of 82 as shown in Fig. 1).  
	In reference to Claim 5, CEYLAN further discloses that the silencer (82, Figs. 1 and 3) further comprises an annular flange (bottom outwardly extending portion at the bottom of 82 that is crossed by the lead line of reference numeral 126 in Fig. 3) extending radially outward along the bottom of the cylindrical body (Fig. 3), and the annular flange abuts against the bottom surface of the partition plate (82 abuts 22 at the location to the right of the lead line of reference numeral 82 in Fig. 3) in the state where the silencer (82) is positioned in place (Fig. 3).  
	In reference to Claim 6, CEYLAN also discloses that the annular flange (bottom outwardly extending portion at the bottom of 82 that is crossed by the lead line of reference numeral 126 in Fig. 3) abuts against the bottom surface of the partition plate (22), such that the annular flange is configured as a sealing plate (bottom of 22 is circular like a plate and it provides a sealing surface that abuts 82) adapted to engage with a sealing member (surface of discharge valve base 130, col. 4, line 49, Fig. 3) to seal and isolate the high-pressure chamber (80) from the low-pressure chamber (space at the end of the arrowhead of reference numeral 24 in Fig. 1 that received an intermediate pressure from a compression chamber via passageway 92, col. 3, lines 23-29).  
	In reference to Claim 10, CEYLAN further discloses that the scroll assembly (includes 58 and 70, Fig. 1) comprises a recess (recess 84, col. 3, line 34, Fig. 1) provided on the side of the non-orbiting scroll (70) facing away from the orbiting scroll (58), and the scroll compressor (10), further comprises a floating seal ring assembly (floating seal assembly 86, col. 3, lines 24-26) arranged in the recess (84) to define a back pressure chamber (the space just above the end of the lead line of reference numeral 84, col. 3, lines 20-35, Fig. 1).  
	In reference to Claim 11, CEYLAN also discloses that the floating seal ring assembly (86, Fig. 3) has a sealing top end (a surface of 130 as shown in Fig. 3) abutting against an annular flange of the silencer (82) to seal and isolate the high-pressure chamber (80) from the low-pressure chamber (space at the end of the arrowhead of reference numeral 24 in Fig. 1 that received an intermediate pressure from a compression chamber via passageway 92, col. 3, lines 23-29).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CEYLAN.
	In reference to Claim 8, CEYLAN teaches that the cylindrical body of the silencer (82, Fig. 1) has an axial height (up and down direction in Fig. 1 along 82), but is silent as to the actual dimension of this height.  A person having ordinary skill in the art (PHOSITA) would understand, however, that depending on the requirements of the scroll compressor and its application of need the silencer can be constructed to have an axial height of the cylindrical body that ranges from 20 mm to 40 mm (MPEP 2144.05, II, A). 
	It would have been an obvious matter of design choice to have a silencer with a height dimension as taught by CEYLAN and further optimize the height to be in a range of 20 mm to 40 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04, IV, A.

	Response to Arguments 
Applicants’ arguments filed in the reply filed on July 29, 2022 have been fully considered and are persuasive to the currently pending claims with respect to an objection to a drawing which is hereby withdrawn by the Examiner.  

Applicants did not address the former specification objection to the subphrase “silencer122” (paragraph #7 in the Non-Final Rejection having notification date of April 29, 2022) such that this objection is described above. 

Applicants assert that SHERIDEN (US6220839) and CEYLAN (US580041) each do not disclose aspects of the limitation “wherein the silencer is fixed to the central through hole and is independent from the scroll assembly” (Claim 1, last two lines; Applicants’ assertion hinges on the meaning of the word “independent”).  
	With regard to the rejection of Claim 1 based on SHERIDEN, Applicants assert that ¶s 0013 and 0057 of the specification provide definition of the word “independent” used in the limitation (bottom of p. 6 of Applicants’ reply), however, only ¶ 0057 defines for the purposes of the specification what “independent” actually means:  “Here “independent” represents that the silencer 122 can be in contact with the components of the scroll assembly but is not fixed by these components, or can be isolated in space from the scroll assembly 110.” (last three lines of ¶ 0057).  The previous sentence in ¶ 0057 identifies the specific components: non-orbiting scroll 111, orbiting scroll 112, and floating ring assembly 113.  Following the specification’s definition as described above SHERIDEN’s silencer/muffler (82, Figs. 1-5 of SHERIDEN) is not directly fixed to any of the non-orbiting scroll (70), orbiting scroll (58), or floating ring assembly (floating seal 71, col. 3, line 39).  In contrast, SHERIDEN’s muffler 82 is fixed to a reed valve 78 via retainer nut 86 where the retainer nut 86 is fixed to the non-orbiting scroll 70 (col. 4, lines 31-34).  The reed valve 78 and the retainer nut 86 are not the components of the non-orbiting scroll (70), orbiting scroll (58), or floating ring assembly (71) as described/defined in ¶ 0057 of the specification.  Additionally, in the alternative definition of “independent” according to Applicants’ definition (i.e., “or can be isolated in space from the scroll assembly 110”, last two lines of ¶ 0057), SHERIDEN’s muffler 82 as shown in Figs. 1-5 is isolated in a space from the scroll assembly (includes non-orbiting scroll 70 and orbiting scroll 58).  In contrast, SHERIDEN teaches alternate embodiments (Figs. 8 and 9) where muffler 82’, 82’’ is directly fixed to the non-orbiting scroll (includes 77, col. 4, lines 31-42) per the specification’s definition of “independent” above.  With regard to the use of the word “independent” described in ¶ 0013 of the specification, as shown in Fig. 1 of the specification the silencer 112 is isolated in a space above a space occupied by scroll assembly 110 (includes non-orbiting scroll 112 and orbiting scroll 111) which is consistent with the definition of “independent” in ¶ 0057 of the specification even though the silencer is fixed to the partition plate as is also described in ¶ 0013.  Still further with regard to ¶ 0013, the limitation above recites that the silencer is fixed to the central through hole (121a, Fig, 7), which is not the partition plate (121) as described in ¶ 0013, line 1 and shown in Fig. 7.  Thus, a prima facie case of anticipation is fulfilled for Claim 1 such that the 35 U.S.C. 102 rejection of Claim 1 based on SHERIDEN is maintained and is described above.   
	With regard to CEYLAN, Applicants’ assert that the annular seat (82) of CEYLEN as interpreted by the Examiner in the rejection of Claim 1 to be a silencer “is entirely unreasonable” citing a plain meaning of silencer to be a “thing that silences” and that the there is no disclosure/suggestion in CEYLAN that the annular seat (82) assists with noise attenuation (last three full paragraphs on p 7 of Applicants’ reply).  The Examiner respectfully disagrees with Applicants’ assertion.  The Examiner interprets the annular seat (82, Fig. 1) of CEYLAN to be a kind of silencer.  As Applicants’ correctly point out that annular seat portion (82, Fig. 1 of CEYLAN) acts to seal the discharge gas located in recess (76) from the gas in the compressor that is at suction pressure (first full paragraph on p. 8 of Applicants’ reply), this very act of sealing provides further silencing protection against suction gas/discharge gas interaction/leakage (i.e., interaction of gases at very different pressures) into the recess (76) and/or opening (78) of the partition plate (22) that otherwise could produce undesired noise (col. 3, lines 34-36) and negatively affect the overall efficiency performance of the scroll compressor.  Thus, a prima facie case of anticipation is fulfilled for Claim 1 such that the 35 U.S.C. 102 rejection of Claim 1 based on CEYLAN is maintained and is described above.   
   
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  EP0822335A2, JP2006-242178A, JP2006-300051A, JP2011-047310A, KR10-2004-0107093A, and KR10-2003-0044252A show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday October 27, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746